Citation Nr: 1134311	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-36 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for acute lumbosacral strain (back disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In March 1998, the Board denied service connection for an acquired psychiatric disorder and for a personality disorder.  The Board acknowledged that there was medical evidence of a current psychiatric disorder but that service treatment records showed that the Veteran's symptoms in service were diagnosed as a personality disorder that was not a disability for which compensation was available.  An acquired psychiatric disorder was ruled out.  There was no competent and credible medical evidence that the Veteran's symptoms in service represented the onset of his depression diagnosed many years later or that the current depression was related to any aspect of service.  

2.  Since March 1998, evidence received in support of a claim for service connection for an acquired psychiatric disorder, though new, is not material to the reason for the last final disallowance of the claim.  

3.  The RO denied service connection for a "slipped disc" in March 1977 and October 1977.   On appeal, the Board denied service connection in November 1978.   The RO denied petitions to reopen the claim in 1984 (three times), 1986, 1987, 1991, 1995, and 1996.   The Board denied the petitions to reopen the claim in 1985, 1987, and March 1998.  

4.  Since March 1998, evidence received in support of a claim for service connection for a back disorder, though new, is not material to the reason for the last final disallowance of the claim.  

CONCLUSIONS OF LAW

New and material evidence has not been received to reopen a final disallowed claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2010).

New and material evidence has been received to reopen a final disallowed claim for service connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In March 2007, the RO provided notice that met these requirements.  The notice advised the Veteran of the reasons for previous denials, all five elements of the criteria to substantiate a claim for service connection, and the Veteran's and VA's respective responsibilities to obtain new and material evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as an apprentice seaman in the U.S. Navy.  He contends that he experiences an acquired psychiatric disorder and a back disorder that first manifested in service.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate disorder.  38 C.F.R. § 4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  


Acquired Pyschiatric Disorder

In August 1996, the RO received the Veteran's initial claim for service connection for a nervous disorder.  The Veteran indicated that his service treatment records showed evidence of a disorder. 

Service personnel records showed that the Veteran served aboard a U.S. Navy amphibious vessel in a continental United States home port.  In July 1966, the ship's hospital corpsman noted that the Veteran had been referred to him by the ship's executive officer for counseling and referral for treatment if needed.  The executive officer reported that the Veteran was having financial and marital difficulties, was not performing his duties, was having difficulties with both seniors and peers, and had allegedly brandished a knife toward a shipmate.  The corpsman referred the Veteran for a psychiatric examination at a nearby Navy hospital where a staff psychiatrist performed a mental health examination.  The psychiatrist noted the Veteran's reports of difficulties adjusting to Navy life and financial problems with providing support for a 16 year old wife.  The Veteran reported that some of his uniforms were stolen and that he received non-judicial punishment for brandishing a knife.  On examination, the psychiatrist noted that the Veteran was alert and oriented with no memory deficits but displayed a passive, helpless, indecisive, boyish manner.  The psychiatrist concluded that the Veteran did not have a psychosis, severe affliction disturbance, incapacitating neurosis, or organicity.  The psychiatrist diagnosed inadequate personality and recommended an administrative separation.  Service personnel records showed that the Veteran received a general discharge under honorable conditions one month later which cited the Bureau of Naval Personnel code for inadequate personality.  There is no indication that a medical discharge was proposed or authorized.  The Veteran signed an August 1966 physical examination report in which the examiner noted no psychiatric abnormalities.  

The Veteran was hospitalized for three days in April 1970.  The Veteran was admitted after an afternoon of alcohol and medication consumption.  The attending physician noted that the Veteran may have had a seizure at home as he had lost bowel and bladder control and reported that he had experienced seizures as a child.  Laboratory tests and imaging studies were normal.  The Veteran was diagnosed with suspect convulsive seizure and drug intoxication.  There was no evidence of psychosis or other mental health diagnoses.  

VA examination and VA outpatient records, dated from December 1978 to July 1991, were received by the RO.  The majority of these records refer to complaints, diagnoses, or treatment for disabilities unrelated to a psychiatric disability.  However, a VA hospital summary, dated in December 1978, noted that the Veteran reported having a nervous breakdown in 1968 due to back pain and that he had several periods of hospitalization since that time.  The attending physician noted the Veteran's report of having been incarcerated for 30 months of an eight year sentence for assault with an early release in August 1977.  The physician then noted stated that, during the current period of hospitalization, a December 14, 1978, psychological test diagnosed the Veteran as paranoid schizophrenic.  Thereafter, a December 21, 1978, psychological test found the Veteran to be normal.  On examination the Veteran had no indications of overt depression, anxiety, homicidal or suicidal ideations.  Moreover, his thought process and affect were appropriate.  On his discharge the Veteran was neither depressed nor anxious.  The discharge diagnosis was mild explosive personality disorder.   The Veteran has not identified the dates and place of the 1968 hospitalization so that the associated records could be requested.  

In February 1987, the Social Security Administration granted supplemental security income benefits for an inability to work because of multijoint arthritis and high blood pressure.  There was no mention of an acquired psychiatric or personality disorder in the decision.  

Private treatment records, dated from May 1966 to August 1995, were received by the RO.  In a June 1988 statement, a private physician noted that a review of the Veteran's psychological treatment records, including a personality test, showed the Veteran had agitated depression and a chronic resentful type situation.

In July 1991, the Veteran underwent a VA general medical examination as part of the development of a claim for a non-service-connected pension.  The examining physician noted the Veteran's report of experiencing a nervous breakdown in 1968 when he was hospitalized for one week.  In August 1991, the Veteran underwent a VA mental health examination A VA physician noted the Veteran's reports of chronic arthritic pain in the spine, knee, and shoulder that interfered with sleep and precluded employment.  The Veteran reported intermittent periods of depression and tearfulness but other periods of a normal mood.  The Veteran expressed frustration with a denial of VA compensation for his physical disorders which prevented him from pursuing a career.  The Veteran reported that he had been hospitalized on one occasion in the past for depression.  On examination, the physician noted that the Veteran was generally depressed but oriented and cooperative with good concentration and no evidence of hallucinations, delusions, or current suicidal ideations.  The physician diagnosed chronic pain syndrome and dysthymic disorder.  

In August 1996, the RO denied the claim for service connection for a nervous disorder as not well grounded.  The RO characterized the claim as for an acquired psychiatric disorder and for an inadequate personality disorder.   The RO denied service connection for an acquired psychiatric disorder because a disorder was not diagnosed or treated in service and because there was no evidence that a current disorder was related to service.   The RO denied service connection for an inadequate personality disorder because it was not considered a disability for VA compensation purposes.  The Veteran expressed timely disagreement, and following the issuance of a statement of the case, perfected a timely appeal. 

In March 1998, the Board denied service connection for an acquired psychiatric disorder and for a personality disorder.  The Board discussed the evidence provided above and acknowledged that there was medical evidence of a current psychiatric disorder which manifested not earlier than 1991.  Service treatment records showed that the Veteran's symptoms in service were diagnosed as a personality disorder and that an acquired psychiatric disorder was ruled out.  There was no competent and credible medical evidence that the Veteran's symptoms in service represented the onset of his depression diagnosed many years later or than the current depression was related to any aspect of service.  

The RO received the Veteran's petition to reopen the claim for service connection for a "nervous condition" in February 2007.   This terminology was used by the Veteran in his initial claim.  As discussed below, the Veteran referred to the same service and post service history of events, symptoms, and treatment as was considered by the Board in the previous decision.   Even though that disorder has received several different diagnoses, the Board concludes that the acquired psychiatric disorder at issue is the same disorder that was previously considered and that new and material evidence is necessary to reopen the claim.   

Since March 1998, the RO received the following evidence: records of medical care by a private physician in April 1998, August 2000, and March 2007 for disorders of the spine, knee, and hand with a computed tomography study of the brain; records of care from a private orthopedic clinic for bilateral knee pain in April 2007; and a 23 page copy of an internet article published by the Mayo Clinic with general information on depression including common symptoms, methods of testing and diagnosis, and treatment.  The internet material was submitted by the Veteran's representative without explanation of its relevance to the Veteran's disorder or relationship to service.  

The Board concludes that the evidence received since the last final disallowance of the claim for service connection for an acquired psychiatric disorder, though new, is not material to the reason for the last final disallowance of the claim.  The private medical records do not address mental health symptoms or diagnoses.  The internet article provides a general discussion of the definition, symptoms, and risk factors for the development of major depression with no lay or medical evidence of how it is related to the Veteran's specific disorder or his service and is therefore not material to the reason for the previous denial.  

In an attached brief, the Veteran's representative summarized the service treatment record evidence of a psychiatric examination, the records of hospitalization in 1970, and the record of the VA examination in 1991, all of which were of record and previously considered by the Board.  The representative then contended that the Veteran's personnel file may be of some importance to the etiology of the current depression disorder.  The representative did not indicate what relevant information would be in the personnel file that was not already of record and considered in the last final Board decision. 

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  The duty to assist is not a license for a "fishing expedition" to ascertain whether there might be unspecified information that could possibly support such a claim.  See Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  In this case, the Board concludes that the history of military performance, discipline, and psychiatric examination was of record and previously considered.  Absent any specific contention by the Veteran that evidence in the personnel files would be both new and material to the reason for the previous denial, the Board concludes that no further requests for service records is warranted.  

As no new and material evidence has been received, the Board does not have jurisdiction and the claim for service connection for service connection for an acquired psychiatric disorder is not reopened.  38 U.S.C.A. § 7104 (West 2002); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Circ 1996); Butler v. Brown, 9 Vet. App. 167, 171(1996). 

Back Disorder

Service treatment records showed that the Veteran sought treatment at a base clinic in early July 1966 for pain in both thighs and hips and an inability to walk fully erect.  The attending physician noted the Veteran's reports of the onset of the symptoms after performing heavy physical exercise that involved bending over with heavy lifting.  On examination, the physician noted muscle spasms and tenderness in the hips and legs. There was no mention of back muscle symptoms, and X-rays of the back were negative. The Veteran was retained on the ward and treated with heat, muscle relaxant medication, and bed rest.  The physician noted that the Veteran was discharged to duty after two days with much improvement.  The Veteran countersigned an August 1966 physical examination report in which the examiner noted no spinal or other musculoskeletal abnormalities.  As discussed above, the Veteran received a general discharge under honorable conditions for inadequate personality.  There is no indication that a medical discharge was proposed or authorized for a back disorder.  

The Veteran's first claim for service connection for a "slipped disc" was received by the RO in January 1977.  The Veteran contended that he experienced a back injury in April or May 1966.  In March 1977, the RO denied service connection because service treatment records showed one episode of acute muscle strain with no evidence of any spinal disc deficits.  The Veteran did not express disagreement, but submitted a petition to reopen the claim in July 1977.  The Veteran submitted an examination form from a private physician dated in September 1977.  The physician noted that the Veteran claimed to be disabled from back pain with no history of an injury or surgery.  The physician's diagnosis was "back pain...as related by the patient."  In October 1977, the RO denied the petition to reopen the claim because the new evidence did not show a relationship of the current symptoms to service. 

The Veteran expressed timely disagreement and submitted additional private medical reports.  In August 1972, a private physician noted the Veteran's reports of experiencing midline back pain for the past two weeks that kept him out of work.  The Veteran reported no injury to the back on the job but that he had been hospitalized for two to three weeks for back trouble in service.  The physician noted limitation of extension, mild muscle spasm, and tenderness over the lumbosacral joints.  The physician diagnosed acute lumbosacral strain.  In September 1977, another physician noted the Veteran's report of a back injury in service for which he was offered a 20 percent disability which he refused.  The physician noted that an electromyelogram was negative.  

In a June 1978 RO hearing, the Veteran stated that he injured his back in service one morning while working in the ship's mess.  He felt back pain while carrying a 300 pound trash can with another sailor to a dumpster.  When the pain became more severe in the evening, he called his ship and was told to come to the base.  The next morning his wife helped carry him to a taxi and then to the base clinic where he remained for three weeks.  He stated that he was given a back brace and time off for bed rest.  He stated that when he returned to his ship he was offered a medical discharge but refused it because it would prevent him from obtaining employment.   He stated that after 30 days he was provided a medical discharge.  He further stated that after service he continued to experience occasional back pain when lifting.  He reported that he sought treatment from a physician prior to 1972 and was told he had a slipped disc.  He indicated that records were held by his employer and that he lost time from work but that the medical treatment was not effective.  

In November 1978, the Board denied service connection for a back disorder.   The Board cited the service treatment records, noting the inconsistencies in the circumstances of the injury, length and nature of treatment, and nature of the discharge reported by the Veteran.  The Board also noted that the first post-service treatment for back pain was in 1972 and was diagnosed as an acute strain.  The Board concluded that a chronic back disorder was not incurred or aggravated in service.  

From 1978 to 1995, the Veteran petitioned to reopen the claim for service connection for a back disorder five times in 1984, 1985, 1987, 1990, and 1995.  
The Veteran submitted records of private medical treatment, a statement from his spouse, and testimony at several RO and Board hearings.  The RO obtained VA medical examinations in support of a claim for a non-service connected pension and records of an award of disability compensation by the Social Security Administration.  

The private physician records show that the Veteran continued to report to his clinicians that he injured his back in service in April 1966.  He continued to inaccurately report to clinicians and to his Congressman that he was offered medical disability compensation which he declined but then received a medical discharge.  In November 1984 a private physician noted no spinal abnormalities and concluded that the Veteran's symptoms were psychological.  In June 1998, a physician investigating the Veteran's reported swelling of the hands as an indication of a systemic disease.  He noted that the Veteran did not cooperate with physical therapists, appeared to be without distress when not observed, and failed to pick up prescribed medication.  Three other physicians during this period of time noted a reduced range of motion of the lumbar spine or recurrent muscle strain.  None of the physicians attributed the symptoms to the contended injury in service.  

In August 1990, the Veteran's spouse described her observations of the Veteran's back pain and swelling on the evening of his reported injury in 1966 and his status during his travel to and release from the military clinic.  The spouse reported that the Veteran was involuntarily discharged from the Navy.   Although the statement provided additional details, it was substantially consistent with the accounts previously provided by the Veteran and was therefore cumulative.  

The Veteran underwent VA examinations in December 1978, July 1984, November 1988, July 1991, and August 1991.  One physician noted the Veteran's reports of back pain since his injury in service and that he was being treated with rest, a back brace, and medication.  A physician noted the Veteran's reports of a vague back injury twenty years earlier and discussed a clinical investigation of a possible diagnosis of migratory polyarthritis.  A physician noted the Veteran's report of an injury in 1966 with a diagnosis of muscle strain.  The Veteran reported that he could no longer work starting in 1984.  On examination, the Veteran's range of motion of the lumbar spine was 30 degrees flexion with no movement in any other direction.  However, X-rays showed a normal lumbar spine.  The physician diagnosed chronic lumbar strain but did not comment on a relationship to the reported injury in service.  In July 1991, a physician noted the Veteran's reports of a gradual onset of chronic back pain since his service in Vietnam.  Service personnel records showed no service in Vietnam.  On examination, there was very limited range of motion of the lumbar spine, but X-rays were negative.  The physician diagnosed rheumatoid arthritis and did not comment on any relationship to service.  

In an RO hearing in January 1985, the Veteran stated that a VA physician told him that his back arthritis was related to his injury in service.  In an RO hearing in March 1989, the Veteran stated that he was no longer able to work in part because of low back pain.  He stated that he was receiving SSA benefits for back and other disabilities.  The RO obtained the SSA administrative officer's decision that confirmed the award and reasons for disability benefits.  The Veteran provided similar testimony to the Board in September 1986.  

The RO denied the petitions to reopen the claim in 1984 (three times), 1986, 1987, 1991, 1995, and 1996.   The Board denied the petitions to reopen the claim in 1985, 1987, and 1998.  In each decision, the RO and the Board found that the evidence received was either cumulative or not material to the reasons for the previous denials.  

The RO received the Veteran's current petition to reopen the claim for service connection for "a back condition" in February 2007.  This terminology was used by the Veteran in his initial claim and he did not refer to any incident or aspect of service other than the low back injury shown in the service personnel records.  He did not indicate that there was a history of symptoms, diagnoses, and treatment different from that already of record.  The Board concludes that the back disorder at issue is the same disorder that was previously considered and that new and material evidence is necessary to reopen the claim.   

Since the last final disallowance of the claim by the Board in March 1998, the RO received the following evidence:  records of outpatient treatment by a private physician in April 1998, August 2000, and March 2007; and a record of an outpatient examination by a private orthopedic physician in April 2007.  

The Board concludes that the evidence is new because it has not previously been considered by adjudicators.  The records from August 2000 and April 2007 are not material as they address disorders other than the lower back.  The records from April 1998 and March 2007 are not material because they address the Veteran's then current symptoms of mechanical back pain with no evidence related to the etiology of the disorder.  As no new and material evidence has been received, the Board does not have jurisdiction and the claim for service connection for a back disorder is not reopened.  38 U.S.C.A. § 7104 (West 2002); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Circ 1996); Butler v. Brown, 9 Vet. App. 167, 171(1996). 


ORDER

A petition to reopen a final disallowed claim for service connection for an acquired psychiatric disorder is denied. 

A petition to reopen a final disallowed claim for service connection for a back disorder is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


